         Case 1:17-cr-00201-ABJ Document 446 Filed 10/17/18 Page 1 of 1


                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

               v.
                                              Crim. No. 17-201 (ABJ)
 PAUL J. MANAFORT, JR., et al.,


               Defendants.


                          NOTICE OF WITHDRAWAL

       Pursuant to Local Rule of Criminal Procedure 44.5(e), please notice the withdrawal of

Kyle R. Freeny as counsel for the Government in the above-captioned matter.

                                                   Respectfully submitted,

                                                   ROBERT S. MUELLER, III
                                                   Special Counsel

Dated: October 17, 2018                     By:      /s/ Kyle R. Freeny
                                                   U.S. Department of Justice
                                                   Special Counsel’s Office
                                                   950 Pennsylvania Avenue N.W.
                                                   Washington, D.C. 20530
                                                   Telephone: (202) 616-0800


                                                   Attorney for the United States of America
